United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, LOGISTICS &
DISTRIBUTION CENTER, Sterling, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-617
Issued: September 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 2, 2009 appellant timely appealed the November 18, 2008 merit decision of
the Office of Workers’ Compensation Programs which denied his recurrence of disability claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
case.1
ISSUE
The issue is whether appellant sustained a recurrence of disability on October 22, 2002,
causally related to his September 5, 2002 employment injury.

1

Appellant’s counsel provided the Board with additional medical records dated December 29, 2008. As this
evidence was not part of the record when the Office issued its November 18, 2008 decision, the Board cannot
consider it for the first time on appeal. 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
Appellant, a 41-year-old former mail handler, sustained an injury to his right lower
extremity on September 5, 2002 when a coworker threw a stapler at him. The Office accepted
his claim for right leg contusion. After a series of limited-duty assignments, appellant was
released to resume regular work effective October 14, 2002.2 However, within a month’s time,
he resigned his position with the employing establishment.3 Appellant subsequently obtained
employment in the private sector. In February 2005, he informed the Office that he had
relocated to Florida. Appellant also requested a copy of the Office’s September 24, 2002
notification of the acceptance of his claim.
On January 30, 2008 appellant wrote to the Office requesting that his case be reopened
because his condition had reportedly worsened. He made similar requests on February 6, 20 and
March 4, 2008.
On March 26, 2008 appellant filed a claim for recurrence of disability (Form CA-2a)
beginning October 22, 2002. He reported that his condition had worsened and he was
experiencing constant pain and numbness. Appellant woke up with his foot swollen, very numb
and in constant pain. He advised that his doctor had fitted him for a foot brace. Appellant
submitted medical records from Kaiser Permanente for treatment he received between
September 6 and December 3, 2002.4 He stated that he had not sustained a new injury or illness
between the time he returned to work and his claimed recurrence beginning October 22, 2002.
Appellant reported employment in the private sector as a transportation specialist from
January 30, 2003 to January 1, 2005 and as a clerk/forklift driver from April 1 through
October 31, 2005. He had been unemployed since October 31, 2005 “due to injury.”
On April 7, 2008 the Office advised appellant that the evidence of record was insufficient
to establish that his claimed recurrence of disability was causally related to his September 5,
2002 work injury. It noted that the most recent medical evidence was dated December 3, 2002
and requested appellant to provide updated treatment records. Appellant was afforded 30 days to
submit the requested information. On April 25, 2008 the Office received another copy of the
Kaiser Permanente treatment records, but no post-December 2002 medical records.
In a decision dated May 16, 2008, the Office denied appellant’s recurrence of disability
claim.
On May 28, 2008 appellant requested a telephonic hearing, which was held on
September 10, 2008. He testified that he continued to have problems with his ankle that had
worsened over the years. After resigning from the employing establishment in 2002, appellant
did not have health insurance and did not see a physician until recently. An unidentified Florida
2

Appellant accepted a limited-duty assignment on September 5, 2002. He accepted additional offers of limitedduty work on September 30 and October 2, 2002. Appellant was excused from all work for the period September 30
to October 2, 2002 and October 7 to 11, 2002.
3

The employing establishment indicated that appellant resigned “on or about” November 16, 2002.

4

Appellant was last seen on December 3, 2002 by Dr. Christopher J. Walters, a podiatrist.

2

neurologist administered a nerve conduction study and reportedly told appellant that he had
nerve damage in his right leg and a pinched nerve from his ankle to his knee. Appellant did not
submit a copy of this report or any other medical evidence.
By decision dated November 18, 2008, the hearing representative affirmed the May 16,
2008 decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.5 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his work-related
injury or illness is withdrawn -- except when such withdrawal occurs for reasons of misconduct,
nonperformance of job duties or a reduction-in-force -- or when the physical requirements of
such an assignment are altered so that they exceed his established physical limitations.6
Moreover, when the claimed recurrence of disability follows a return to light-duty work, the
employee may satisfy his burden of proof by showing a change in the nature and extent of the
injury-related condition such that he was no longer able to perform the light-duty assignment.7
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, he has the burden of establishing that the recurrence of disability is causally
related to the original injury.8 This burden includes the necessity of furnishing evidence from a
qualified physician who concludes, on the basis of a complete and accurate factual and medical
history, that the condition is causally related to the employment injury.9 The medical evidence
must demonstrate that the claimed recurrence was caused, precipitated, accelerated or aggravated
by the accepted injury.10
ANALYSIS
Appellant claimed a recurrence of disability beginning October 22, 2002. Following his
September 5, 2002 injury, accepted for a contusion, medical records from Kaiser Permanente
indicate that, when seen on October 10, 2002, he was advised he could resume his regular work
as of October 14, 2002.
The record indicates that appellant was next seen on
November 11, 2002. Dr. Christopher J. Walters, a podiatrist, examined appellant and diagnosed
5

20 C.F.R. § 10.5(x).

6

Id.

7

Theresa L. Andrews, 55 ECAB 719, 722 (2004).

8

20 C.F.R. § 10.104(b); Carmen Gould, 50 ECAB 504 (1999); Helen K. Holt, 50 ECAB 279, 382 (1999);
Robert H. St. Onge, 43 ECAB 1169 (1992).
9

See Helen K. Holt, supra note 8.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (June 1995).

3

a possible peroneus brevis (PB) tendon tear versus synovitis or possible fasciitis. He reviewed a
previous x-ray of appellant’s right ankle, which was normal. Dr. Walters recommended a
magnetic resonance imaging (MRI) scan and advised appellant to return after obtaining the MRI
scan. Appellant returned for a follow-up visit on December 3, 2002. According to Dr. Walters,
appellant claimed his right foot was feeling better. While there was occasional numbness, there
was no further pain. Dr. Walters advised that the recent right foot MRI scan was interpreted as
normal. His final assessment was a history consistent with tendinitis and contusion, which was
“improved.” Dr. Walters recommended swimming for rehabilitation or a stationary bike. He
also advised appellant to slowly increase activity as tolerated and to return for follow-up “as
needed.” The record does not include any evidence of additional treatment. Appellant noted that
he had not seen a doctor for more than five years following his resignation from the employing
establishment in 2002.
After being released to regular duty effective October 14, 2002, appellant twice saw
Dr. Walters. Although appellant claims to have been disabled beginning October 22, 2002,
Dr. Walters’ November 11 and December 3, 2002 treatment notes did not find appellant disabled
from work due to residuals of his accepted condition. In fact, the record reflects that appellant
held several jobs in the private sector following his federal employment. Appellant reported that
he was gainfully employed for more than 2½ years beginning January 30, 2003. The record is
devoid of any medical evidence establishing that appellant was unable to perform his regular
mail handler duties on or after October 22, 2002 due to his accepted contusion. Accordingly, the
Board finds that the Office properly denied his recurrence of disability claim.
CONCLUSION
Appellant has not established that he sustained a recurrence of disability on October 22,
2002, causally related to his September 5, 2002 employment injury.

4

ORDER
IT IS HEREBY ORDERED THAT the November 18, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

